DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

2.        Applicant’s election of the Invention 1 [apparatus claims 1-4, 6-7 and 16-19] made in the reply of 08/31/2022, has been acknowledged. Applicant comments 
that the disclosure of Shippert, allegedly, is limited to a tissue collector device that differs from the instantly claimed invention ‘in that its use and dimensioning is limited to collecting and transplanting tissue by vacuum force and it is not intended for continuous fluid sample processing’. Applicant further contends that the ‘transplantation devices of Shippert differ specifically from the fluid sample processing devices of the presently claimed invention that are characterized by a syringe plunger pump with the pump forming a mixing chamber configured to receive fluids first followed by gas, so that the gas forms at least one bubble that floats through the fluids to the top of the syringe plunger pump, thus mixing the fluids in the syringe plunger pump and accumulating at the top of the mixing chamber’. Based on the above described intended functionality, applicant concludes that ‘the claimed fluid sample processing device is distinguishable from and patentable over Shippert’s vacuum-driven tissue transplantation concept where the fluid in the fluid reservoir 192 next to the inlet will be sucked into the tissue fluid flow towards the manifold/collector 404 when the syringe is opened in operation. Contrary to the vacuum- driven transplantation devices of Shippert, the fluid in the claimed fluid sample processing devices is transported by the plunger pump action’. 
Examiner strongly disagrees with the applicant’s interpretation and notes that, first, applicant is attempting to interpret the features of intended use which may be given patentable weight merely to the extent they effect the structure of the invention. Second, while a claim to apparatus is limited by positively recited structural elements, the instant claims do not positively include the multiport pump head [with all associated details] as part of the claimed invention. Moreover, the particulars of processing the fluids
[i.e., the materials worked upon by the structure] do not impart patentability to the apparatus claims. In this particular case, it is maintained that the only technical feature  that is common for the inventions 1 and 2, is a syringe plunger pump positioned vertically with a plunger at the top and an opening at the bottom, where the opening is configured to be operably coupled to a multiport pump head connecting the syringe plunger pump to fluid sources and where a plunger displacement space in the syringe plunger pump is employed as a mixing chamber. It is emphasized that this feature does not contribute any novelty over the prior art, since it is well known and routinely employed in the art. For example,  Figure 4 of Shippert, [US 20080154240] shows a device that includes syringe plunger pump 192 positioned vertically with a plunger that can be positioned at the top and an opening at the bottom, where the opening is clearly capable to be operably coupled to a multiport pump head [such as manifold 404] that is  further capable to connect the syringe to fluid sources as recited, where a plunger displacement space in the syringe plunger pump 192 is clearly capable to be employed as a mixing chamber, to process fluids as recited. Therefore, it is maintained that the unity of inventions is lacking. Because Applicant did not properly point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Accordingly, the method claims 8-13 and 20-24 [Invention 2] have been withdrawn from further consideration under 37 CFR 1.142(b), as being drawn to the non-elected inventions. 

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-4, 6-7 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 1, it is unclear from the claim language whether or not the recitation of the intended fluid processing being performed in a ‘continuous’ manner, means that the claimed apparatus must included a controller programmed [or otherwise configured] accordingly. It is also unclear what structural features must configure the ‘opening at the bottom’ for the intended functionality, as well as configure the ‘inlet(s)’ / ‘outlets(s)’ for functioning as such.  It is further unclear what object the ‘top’ and the ‘bottom’ must pertain to [see also the last line of claim 1]. Moreover, referring to the second ‘wherein’ clause of claim 1, it is not clear what structural features of the ‘plunger displacement space’ must configure it as a mixing chamber, the ‘plunger displacement space’ lacking antecedent basis. In reference to the third ‘wherein’ clause, the combination of a broader term, ‘fluids’, with a narrower term, ‘gas’, does not clearly set forth the metes and bounds of the patent protection sought. 
	Regarding claims 2-3 and 16-19, it is not clear how the intended functionality as recited [as well as the structures that are not positively required], must further limit the structure set forth in the claims they depend from. 
	In claim 4, it is unclear from the claim language how the ‘incubation’ device that ‘mixes the mixed fluids with gas bubbles’ must be structurally inter-related with the ‘mixing chamber’ of claim 1, as well as how the ‘outlet (d)’ must be inter-related with the ‘at least one outlet’ recited in claim 1. Additionally, in paragraph {iii} it is not clear in the given context what structural features the ‘combination thereof’ must pertain to.  
	In claim 17, it is not clear how the ‘processing’ device must be inter-related with the ‘continuous fluid sample processing’ device, as well as what structural features must differentiate the former from the latter and from the ‘analytical’ device. 

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-3 and 16-18 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Shippert  et al., [US  20080154240]. 
	With respect to claims 1-3, Shippert discloses a continuous fluid sample processing device comprising, as shown in Figure 4, syringe plunger pump 192 positioned vertically with a plunger at the top and opening 190 at the bottom, where the opening can be operably coupled to a multiport pump head as recited and where a plunger displacement space in the syringe plunger pump 192 is clearly capable of being employed as a mixing chamber, to process fluids as recited. Note that the features not positively recited as part of the claimed invention, including the ‘multiport pump head’ [with all associated details, such as the sources or inlets/outlets], the ‘fluids’, the gas’, or the ‘waste fluid exit’ and the ‘further ‘ / ‘analytical’ / ‘processing’ device(s) recited in claims 16-18, are not accorded patentable weight when evaluated for patentability. 

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 4, 6-7 and 19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over  Shippert et al. 
While Shippert  discloses in paragraph [0113] and Figure 19,  a collection bag 1904 [‘incubation device’] with outlet 1912, Shippert  does not expressly teach the analytical device(s) as recited. However, tissue sample processing is routinely associated with a necessity to determine at least one of a physical property, and/or a chemical property, of the samples. It would be clearly within the ordinary skills of an artisan before the effective filing date of the claimed invention to modify the invention of Shippert by having employed at least one analytical device, in order to have capabilities to control the quality of the samples, if needed, depending on particular goals of testing, and to diversify the tests to be performed. 

Drawings

9.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘mixing chamber, as well as the ‘outlet(d)’ ; the ‘further’ device, the ‘analytical’ device  and the ‘waste fluid exit’, as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

10        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798